Title: From George Washington to Thomas Bond, Jr., 3 February 1778
From: Washington, George
To: Bond, Thomas Jr.



Dr Sir,
Head Quarters Valley Forge 3d Feby 1778

In answer to your letter of yesterday I am sorry to inform you that however willing to oblige your father and yourself, I do not think I can with propriety comply with your request. I cannot suppose your father would mean to make the least ill-use of the privilege he wishes for; but every indulgence of this kind becomes a precedent for others, and you will easily be sensible that it must be inexpedient, to admit any person to a free intercourse with the country, who is actually in the power of the enemy. It is necessary all communication should be intercepted between the Country and City, which I am endeavouring to effect. I am Dr Sir

G. Washington

